Case 3:19-cr-00156-BJD-MCR Document 29 Filed 03/12/20 Page 1 of 6 PageID 55




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                               Case No. 3:19-cr-156(S1)-J-39MCR

 JASON BRIAN GOFF

 ________________________________

                    UNITED STATES= NOTICE OF
           DISCLOSURE OF SUMMARY OF EXPERT TESTIMONY
         IN COMPLIANCE WITH RULE 16(a)(1)(G), FED. R. CRIM. P.

      The United States of America, pursuant to Fed. R. Crim. P. 16(a)(1)(G), Fed.

R. Evid. 702, Fed. R. Evid. 703 and Fed. R. Evid. 705, hereby notifies the Court and

defense counsel of its intent to call Homeland Security Investigations Computer

Forensic Analyst (CFA) Van M. Wilson, an expert in the field of computers and

forensic computer examinations, to testify as a witness during the trial of this case.

The following summary is based upon a “Computer Forensic Examination

Memorandum” that was disclosed to defense counsel by email on March 6, 2020.

On March 11, 2020, the United States provided the curriculum vitae of this expert to

defense counsel by electronic mail. CFA Wilson is expected to testify at trial

regarding the forensic examination and review of the following items:

Samsung Galaxy SIII Smartphone, Model SGH-1747, LN 0001

      Once established that the Samsung Galaxy SIII Smartphone (Samsung Galaxy

Phone) was located taped to the inside wall of a locker inside a high school girls’ locker

room with the camera lens pointed out of a hole in the locker, CFA Wilson will testify
Case 3:19-cr-00156-BJD-MCR Document 29 Filed 03/12/20 Page 2 of 6 PageID 56




about his forensic examination of the Samsung Galaxy Phone. Specifically, he will

testify that the Samsung Galaxy Phone was powered off when he received it. CFA

Wilson performed a physical extraction. CFA Wilson located images of the defendant

during the extraction, as well as a video, 20170517_105316.mp4, resident on the

mobile device. The noted create date for the video file was May 17, 2017 at 10:53:16

AM, though CFA Wilson will testify that this date and time are not accurate as the

Samsung Galaxy Phone had not been updated or connected to cellular service.

      CFA Wilson is also expected to testify at trial about the following items

collected from the defendant’s residence on September 13, 2019:

ASUS Desktop Computer, SN: A5PDCG001BY (LN 015)

      Using AccessData Forensic Toolkit (FTK), CFA Wilson analyzed an ASUS

Desktop Computer (ASUS) from the defendant’s residence. Through this

examination, CFA Wilson located one primary user account with the user name

“Jason.” Within the file folder, “Documents,” CFA Wilson located a resume of the

defendant, Jason B. Goff. The last login date and time was 9/12/2019 at 5:52:37

p.m. CFA Wilson noted new operating software installed on the ASUS on August

11, 2019, which was Windows 10 Prop Operating System, with the registered owner

listed as “Jason.”

      CFA Wilson located a cache folder with a Firefox web browser history on the

ASUS. Some URLs led to child exploitive files. Others were indicative of hidden,



                                          2
Case 3:19-cr-00156-BJD-MCR Document 29 Filed 03/12/20 Page 3 of 6 PageID 57




spy and motion detector cameras. These include URLs accessed on May 29, 2019,

that include, “Spy Cameras – Walmart.com,” “spy cameras – Bing,”

“Amazon.com:Fulens – Mini spy Hidden Camera,” “covert spy camera – Bing,”

“the best spy camera for bedroom – Bing,” and “motion detector spy camera –

Bing,” among others.

      CFA Wilson located four database files where child sexual abuse material was

recovered (folders which have been deleted). The cached folders stores thumbnails of

picture files viewed by the user. All such database files were located within the

“Jason” user profile. All of the images, although recoverable, were marked for

deletion.

      CFA Wilson discovered VLC Media Player artifacts indicative of media files

that were viewed in the media player that include file display names, “7yo Girl Head

in 01.mp4,” “7yo Girl Head in Ride.mp4,” 8yo Girl Head in 1(1).mp4,” 8yo Girl

Head in.mp4,” 8yo Girl Pussy Fuck.mp4,” “9yo Deep Pussy Penetration.mp4,”

“9yo Girl Pussy Fucked.mp4,” 10yo Girl Pussy Fuck.mp4,” “11yo Girl Pussy Fuck

Creampie.mp4,” and “14yo Girl Pussy Fuck.mp4.”

      CFA Wilson located a folder called, “Tribler,” which revealed the use of a

decentralized BitTorrent client used for anonymous peer-to-peer file-sharing with a

search engine. CFA Wilson found file names indicative of child sexual abuse

material and a sexual interest in children.



                                              3
Case 3:19-cr-00156-BJD-MCR Document 29 Filed 03/12/20 Page 4 of 6 PageID 58




        CFA Wilson discovered evidence that a Seagate Backup Plus external hard

drive had previously been connected to the ASUS, with a last written date of August

12, 2019. Several file names indicative of child sexual abuse material were found to

have been stored on the Seagate Backup Plus external hard drive, including, “4yo

pedomom.mp4,” and “!.New.!.(Pthc).2006.Tara.7Yr.-

.Ass.Rape.(Kleuterkutje).Pedo.(Ptsc)….”, among others.

        CFA Wilson discovered a folder that had been stored on the ASUS “desktop,”

called “GCSP” located at the file path C:Users\Jason\Desktop\GCSP. It contained

a filed called, “Group Child Sex Play.3gp,” that had been deleted on March 24,

2019.

SanDisk USB Thumb Drive (LN 004)

        CFA Wilson located hundreds of multimedia files of child sexual abuse

material on the SanDisk USB Thumb Drive (SanDisk Thumb Drive). CFA Wilson

found files still resident on the SanDisk Thumb Drive that had been deleted but not

yet overwritten. CFA Wilson found an instance when the SanDisk Thumb Drive had




                                          4
Case 3:19-cr-00156-BJD-MCR Document 29 Filed 03/12/20 Page 5 of 6 PageID 59




been inserted into the ASUS as recently as August 12, 2019 when a file was written

to the SanDisk Thumb Drive from the ASUS.

                                              Respectfully submitted,

                                              MARIA CHAPA LOPEZ
                                              United States Attorney


                                      By:     s/ Kelly S. Karase
                                               KELLY S. KARASE
                                               Assistant United States Attorney
                                               USA No. 134
                                               300 N. Hogan Street, Suite 700
                                               Jacksonville, Florida 32202-4270
                                               Telephone: (904) 301-6300
                                               Facsimile: (904) 301-6310
                                               E-mail:     kelly.karase@usdoj.gov




                                         5
Case 3:19-cr-00156-BJD-MCR Document 29 Filed 03/12/20 Page 6 of 6 PageID 60




 U.S. v. JASON BRIAN GOFF                         Case No. 3:19-cr-156(S1)-J-39MCR



                            CERTIFICATE OF SERVICE

      I hereby certify that on March 12, 2020, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system which will send a notice

 of electronic filing to the following:

                           Paul Shorstein, Esq.



                                              s/ Kelly S. Karase
                                              KELLY S. KARASE
                                              Assistant United States Attorney




                                          6
